Citation Nr: 0732827	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-36 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This matter was previously before the 
Board in June 2006 at which time the Board reopened the 
veteran's claim for service connection for PTSD and remanded 
the underlying issue of service connection for additional 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) medical evidence of a link between 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997). If the claimant did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, then 
the claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressor, and his testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

The basis of the Board's remand in June 2006 was to obtain 
clarification and further development regarding the 
requirements for PTSD noted above.  Specifically, the Board 
requested that additional efforts be made to corroborate the 
veteran's claimed stressors with the United States Army and 
Joint Services Records Research Center (JSRRC) (known 
formerly as the United States Armed Services Center for Unit 
Records Research (CURR)) and that he undergo a VA PTSD 
examination in order to clarify whether he had PTSD.  

As the Board noted in June 2006, the veteran's reported 
stressors were as follows:  (1) in February or March 1967, 
while building Highway 1 outside of Cam Rahn Bay, the veteran 
was exposed to mortar attacks while assigned to the 864th 
Engineer Battalion; (2) in June or July 1967, the Vietcong 
cut through wire at Dong Ba Thin and sabotaged three to four 
helicopters in the middle of the night; (3) in January 1968, 
the veteran was exposed to sniper fire and mortar fire while 
on TDY (temporary duty), providing security at Dong Ba Thin; 
and, (4) in his first month in Vietnam, he witnessed the 
aftermath of a shooting between two American soldiers who 
were fighting   He also reported that two friends had been 
killed in Vietnam and their bodies had been brought back to 
the United States after he was already in the United States.  

A search conducted by JSRRC in September 2006 failed to show 
any mortar attacks on personnel belonging to the 864th 
Engineer Battalion at any time during the period that the 
veteran was in Vietnam, or any Viet Cong activity at Dong Ba 
Thin during the months of June or July 1967.  However, JSRRC 
did find in its research of a Daily Staff Journal that at 
0330 hours Dong Ba Thin (Flanders Field, Army Airfield) an 
unknown size enemy force placed satchel charges on aircraft 
resulting in nine UH-1 helicopters destroyed and three UH-1 
helicopters damaged.  JSRRC further reported that Company D, 
864th Battalion had personnel working on the road in that 
location at the time.  Accordingly, JSRRC was able to verify 
one of the four alleged stressors noted above, i.e., in June 
or July 1967, the Vietcong cut through wire at Dong Ba Thin 
and sabotaged three to four helicopters in the middle of the 
night.

As far as a diagnosis of PTSD, there is both positive and 
negative evidence in this regard.  The negative evidence 
consists of two VA examination reports, dated in July 2004 
and March 2007, respectively, which do not reflect diagnoses 
of PTSD.  In fact, the March 2007 VA examiner specifically 
found that the veteran did not meet the DSM-IV criteria for 
PTSD.  However, there are also  numerous VA outpatient 
records in 2004 which contain a diagnosis of "309.81", a 
code which satisfies the requirements established for PTSD 
pursuant to the DSM-IV.  Significantly, the most recent 
treatment records in the file are dated in July 2004, 
although the veteran indicated at the March 2007 examination 
that he had been receiving treatment up until several months 
prior to the examination.  The Board is of the opinion that 
more up to date clinical information would aid the examiner 
in determining whether the diagnostic criteria for PTSD have 
been met.

Even with a verified stressor and assuming arguendo that the 
veteran has a diagnosis of PTSD, the criteria for PTSD still 
have not been met.  This is because there must also be 
medical evidence of a link between current symptoms and the 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Accordingly, the veteran 
must be afforded a VA examination in order to once again 
clarify whether the veteran has PTSD and, if so, whether 
there is a link between the diagnosis and a verified 
stressor.  38 U.S.C.A. § 5103A(d).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records, VA and 
non-VA, pertaining to psychiatric 
treatment of the veteran and covering the 
period from July 16, 2004, to the present 
should be obtained and associated with 
the claims folder.

2.  Schedule the veteran for a PTSD 
examination to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor that has been verified i.e., in 
June 1967 Vietcong cut through wire at 
Dong Ba Thin and sabotaged three to four 
helicopters in the middle of the night.  
The examiner should be requested to 
provide an opinion as to whether the 
veteran has PTSD and, if so, whether a 
diagnosis of PTSD is supportable solely 
by the stressor that has been verified in 
the record.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate. The physician should provide 
the rationale for the opinions provided.

3.  Thereafter, the issue of entitlement 
to service connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  They should 
be given the opportunity to respond to 
the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

